In support of its motion for summary judgment, the City submitted evidence demonstrating that it does not own the property abutting the sidewalk where plaintiff alleges she fell, and that the abutting property was an educational structure owned by the Dormitory Authority of the State of New York, and not an owner-occupied residential property with three or fewer units. The City thus established its absence of liability pursuant to Administrative Code of City of NY § 7-210 (b) and (c) (see generally Vucetovic v Epsom Downs, Inc., 10 NY3d 517, 521 [2008]). In opposition, plaintiff submitted no evidence or argument sufficient to raise a triable issue of fact. Concur— Saxe, J.P., Friedman, Acosta, Renwick and Freedman, JJ.